Citation Nr: 1706162	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to March 1, 1998 (to include on an extraschedular basis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1971 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in October 1995 that inter alia, granted service connection for (1) chondromalacia and medial meniscus tear, right knee, with a 10 percent evaluation, and for (2) residuals of arthroscopy with chondromalacia and torn medial meniscus, left knee, with a 10 percent evaluation.  The Veteran appealed the initial ratings for each knee.  An interim August 1996 rating decision by the Sioux Falls, South Dakota RO increased the rating for each knee disability to 20 percent.  An interim March 1997 rating decision by the Sioux Falls, South Dakota RO (1) granted a temporary 100 percent evaluation based on surgery necessitating convalesce for the Veteran's service connected left knee, (2) increased the rating for his left knee disability to 100 percent effective March 1, 1997 for thirteen months following the knee replacement, and (3) increased the rating for his left knee disability to 30 percent effective March 1, 1998.   An interim June 1997 rating decision By the Sioux Falls, South Dakota RO denied TDIU.  An interim November 1998 rating decision by the St. Petersburg, Florida RO (1) continued the 30 percent rating for the Veteran's left knee, (2) continued the 20 percent rating for the Veteran's right knee, and (3) denied TDIU.  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee RO.  

In July 2005 the Board (by a VLJ other than the undersigned) (1) denied a rating in excess of 20 percent from June 20, 1991 to February 29, 2004 and in excess of 30 percent from March 1, 2004 for the Veteran's right knee; (2) denied a rating in excess of 20 percent from June 20, 1991 to January 27, 1997 and in excess of 30 percent from March 1, 1998 for the Veteran's left knee; (3) granted service connection for arthritis of the right knee, with a 10 percent evaluation from November 9, 1995 to January 14, 2003; (4) granted service connection for arthritis of the left knee, with a 10 percent evaluation from November 9, 1995 to January 27, 1997; (5) granted TDIU on a schedular basis from March 1, 1998; and (6) remanded the issue of TDIU prior to March 1, 1998 for additional development.

In December 2012 the Board (by a VLJ other than the undersigned) consolidated the appeals of issues of entitlement to service connection for right hip disability as secondary to service-connected disabilities, and entitlement to a rating greater than 10 percent for service-connected left hip bursitis from an August 2009 rating decision with the issue of TDIU prior to March 1, 1998.  The Board remanded all the issues for additional development.  An interim April 2013 rating decision granted service connection for a right hip disability.  

In April 2014 the Board (by a VLJ other than the undersigned) denied a rating in excess of 10 percent for the Veteran's service connected left hip, and again remanded the issue of TDIU prior to March 1, 1998 for additional development.

In July 2015 the Board (by a VLJ other than the undersigned) again remanded the issue of TDIU prior to March 1, 1998 for additional development.

The case is now assigned to the undersigned.


FINDINGS OF FACT

Between March 1, 1997 and March 1, 1998, the Veteran had a 100 percent rating for service-connected total knee arthroplasty (left knee disability).

Prior to March 1, 1997, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantial gainful employment since 1994.


CONCLUSION OF LAW

Entitlement to TDIU between March 1, 1997 and March 1, 1998 is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2016); 38 C.F.R. §§ 4.14, 4.16 (2016).

Entitlement to TDIU (to include on an extraschedular basis) prior to March 1, 1997, is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 2016); 38 C.F.R. § 3.400(o); 38 C.F.R. § 3.400(o)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a May 2003 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria 

VA will grant a total rating for compensation purposes based on individual Unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).  Such a rating will be assigned when the Veteran meets the above criteria and (1) has a single service-connected disability rated 60 percent or more OR, (2) if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years);  Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

However, even if a veteran does not meet the schedular rating requirements for unemployability provided in 38 C.F.R. § 4.16(a), TDIU may still be granted on an extraschedular basis because "[i]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16(b) (2016).  "Substantially gainful employment" means the ability "to earn 'a living wage.'"  Bowling v. Principi, 15 Vet.App. 1, 6 (2001).  If the evidence indicates that such an extraschedular TDIU rating might be in order, the matter must be referred to the Director of Compensation and Pension Service for a decision on the matter.  Id.  

Although the Board may not assign an extraschedular rating in the first instance, it reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision, if warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board reviews the Director's decision to ensure that it is supported by a statement of reasons as well as a summary of the evidence considered.  Kuppamala, 27 Vet. App. 447.  


Factual Background

A September 1995 Board decision granted service connection for bilateral knee disabilities.  Based on the Board's decision, an October 1995 rating decision granted service connection chondromalacia and medial meniscus tear, right knee, and for residuals of arthroscopy with chondromalacia and torn medial meniscus, left knee, both with a 10 percent evaluation, effective June 20, 1991.

A March 1996 rating decision denied ratings in excess of 10 percent for both knee disabilities. 

An August 1996 rating decision increased the ratings for the service-connected right and left knees to 20 percent, effective June 20, 1991.

A September 1996 rating decision granted a temporary total evaluation for convalescence for the period from August 6, 1996 to October 1, 1996 based on surgery on his service-connected left knee.  A second September 1996 rating decision extended this temporary rating until October 31, 1996.

The Veteran applied for TDIU on March 17, 1997. 

A March 1997 rating decision granted a temporary 100 percent evaluation based on surgery necessitating convalesces for the Veteran's service connected left knee following a total left knee arthroplasty, effective January 28, 1997; increased the rating for his left knee disability to 100 percent effective March 1, 1997 for thirteen months following the knee replacement; and increased the rating for his left knee disability to 30 percent effective March 1, 1998.  

A June 1997 rating decision denied TDIU based on the schedular criteria, and the case was not submitted for extra-schedular consideration as there were no exceptional factors or circumstances.

A November 1998 rating decision continued the 30 percent rating for the Veteran's service connected left knee, continued the 20 percent rating for the Veteran's service connected right knee, and denied TDIU.

A December 2001 rating decision granted a temporary 100 percent evaluation based on surgery necessitating convalesces for the Veteran's service connected right knee effective April 1, 2001, and continued a 20 percent evaluation. 

A November 2002 rating decision granted service connection for left hip bursitis, with a 10 percent evaluation, effective May 8, 2002.

An October 2003 rating decision granted service connection for depression with a 100 percent evaluation, effective November 13, 2001; granted special monthly compensation (SMC) based on Homebound criteria from January 14, 2003 to March 1, 2004; found eligibility to dependent's educational assistance was not established; denied SMC based on Aid and Attendance; and found the Veteran's TDIU claim was resolved because a schedular 100 percent evaluation was granted.

A July 2005 Board decision denied ratings in excess of 20 from June 20, 1991 to February 29, 2004 end in excess of 30 percent from March 1, 2004 for the Veteran's right knee disability; denied ratings in excess of 20 from June 20, 1991 to January 27, 1997 end in excess of 30 percent from March 1, 2004 for the Veteran's left knee disability; granted service connection for arthritis of the right knee, with a 10 percent evaluation from November 9, 1995 to January 14, 2003; granted service connection for arthritis of the left knee, with a 10 percent evaluation from November 9, 1995 to January 27, 1997; and granted TDIU on a schedular basis from March 1, 1998.

A March 2015 decision by the Director of Compensation and Pension (C&P) Service denied entitlement to TDIU on an extraschedular basis prior to March 1, 1998, explaining that there "is no evidence that the severity of the [Veteran's] service-connected bilateral knee disabilities prevent [him] from securing following any gainful employment . . . ."  This decision limited consideration to the period between March 1, 1997 and March 1, 1998.

A July 2015 Board decision noted the March 2015 C&P Director's decision but remanded the matter of extraschedular TDIU to obtain the Veteran's VA vocational and rehabilitation records, however, a March 2016 message from the VA Vocational and Rehabilitation Services indicated that the requested records had been destroyed in 2009.


Analysis

The Veteran has been awarded TDIU from March 1, 1998 to April 11, 2001 and from June 1, 2001 to November 13, 2001.  At issue before the Board is his entitlement to TDIU prior to March 1, 1998.  

Prior to March 1, 1998, the Veteran was service connected for total knee arthroplasty, left knee, evaluated at 100 percent, effective March 1, 1997; status post arthroplasty, chondromalacia and medial meniscus tear right knee, evaluated at 20 percent, effective June 20, 1991; arthritis right knee, evaluated at 10 percent, effective November 9, 1995; and arthritis left knee, evaluated at 10 percent, effective November 9, 1995.

Given the assignment of a 100 percent evaluation for the Veteran's total left knee arthroplasty, effective March 1, 1997, the Board finds that the issue of entitlement to TDIU between March 17, 1997 (the date of the TDIU claim) and March 1, 1998 is moot.  See Locklear v. 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  

In so concluding, the Board is cognizant of the holding in Bradley v. Peake, wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-04 (2008).  In the instant case, however, the Veteran is not service-connected for a separate disability rated at 60 percent or more prior to March 1, 1998 and thus, there is no reason to develop the issue for the purpose of determining whether the Veteran may be entitled to SMC prior to March 1, 1998.



Extraschedular Consideration

In this case, TDIU was previously referred for extraschedular consideration and was denied in a March 2015 decision by the C&P Director.  Therefore, the matter remains before the Board on appeal.

Although entitlement to TDIU between March 1, 1997 and March 1, 1998 is moot (as discussed above) that does not end the inquiry.  Because TDIU is essentially a variant of an increased rating claim, the matter is determined by the regulations governing effective dates for increased ratings.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009) ("A request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate [evaluation] for a disability or disabilities, . . . [including] as part of a claim for increased compensation."); see also Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009) (claim for increased disability evaluation also raises claim for TDIU where there is evidence of unemployability).

The effective date of an increased rating (including TDIU) is generally the date the claim is received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  However, there is an exception:  If the disability increased in severity within one year prior to the claim being received, then the increased rating is effective as of the date the increase was "factually ascertainable."  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  In determining when an increase was "factually ascertainable," the Board must consider all the evidence regarding when the increase took place. VAOPGCPREC 12-98.

However, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010). 

In this case, the Veteran claimed entitlement to TDIU on March 17, 1997.  Thus, if unemployability due to a service-connected disability or disabilities is factually ascertainable within the prior year (that is, on or after March 17, 1996) then he may be entitled to TDIU on an extraschedular basis from that date.  [The Board notes that although the March 2015 C&P Director's decision limited the period under consideration to "March 18, 1997 to March 1, 1998" this was (1) legal error, as noted above, and (2) such a limitation was not dictated by the prior Board remands cited by the C&P Director's decision because those remands simply instructed the C&P Director to consider TDIU on an extraschedular basis "prior to March 1, 1998."  Nor did the C&P Director provide an adequate statement of reasons for denying benefits, merely citing that the Veteran was already in receipt of the maximum evaluation offered by the rating schedule during the period on appeal.  However, the Board finds that any error by the C&P Director  in the March 2015 decision is harmless because the Board is conducting a de novo review and the current decision on the merits does not rely on any of the reasons provided by the March 2015 decision.  See Kuppamala, 27 Vet. App. 447.]

The Veteran has reported that he has not worked since 1994 but that he was subsequently enrolled in a VA vocational and rehabilitation program in Sioux Falls, South Dakota.  In a May 2015 statement, he reiterated that his service-connected disabilities have rendered him unemployable "as far back as 1994 where he could not complete an apprenticeship for plumbing."  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board finds that these statements are both competent and credible evidence on the matter of unemployability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (finding that lay persons are qualified to provide evidence about observable events that do not require medical expertise).  Unfortunately, however, the Veteran's statements do not support granting TDIU prior to March 1, 1998 (to include on an extraschedular basis).  By the Veteran's own account, he became unemployable due to his service-connected disabilities in 1994 but did not claim entitlement to an increased disability rating based on unemployability until 1997.  Therefore, because unemployability did not arise within one year prior to the claim being received, TDIU may not be awarded as of the date that unemployability was factually ascertainable and may only be awarded as of the date the claim was received.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); 38 C.F.R. § 3.400(o)(2).

ORDER

The issue of entitlement to TDIU between March 1, 1997 and March 1, 1998 is dismissed as moot.

The issue of entitlement to TDIU prior to March 1, 1997 is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


